Citation Nr: 1342518	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-31 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to increases in the "staged" ratings assigned for a low back disability (10 percent prior to February 28, 2013, and 20 percent from that date).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1999 to November 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for the low back disability.  In December 2012, the Board remanded this matter for additional development.  An interim (March 2013) rating decision assigned an increased 20 percent staged rating for the low back disability, effective February 28, 2013.  As the rating is less than the maximum schedular rating (and since the Veteran has not expressed satisfaction with the increase) the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  It is reasonably shown that throughout the appeal period the Veteran's service-connected low back disability was manifested by impairment at least approximating flexion of the thoracolumbar spine limited to less than 60 degrees; flexion limited to 30 degrees or less, ankylosis of the entire thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome, and separately ratable neurological manifestations (other than right lower extremity radiculopathy) are not shown.

2. In addition to the orthopedic manifestations noted, the  service-connected low back disability is manifested by mild right lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  A 20 percent rating is warranted for the Veteran's low back disability throughout the appeal period; a rating in excess of 20 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5237 (2013).

2.  A separate 10 percent rating is warranted for right lower extremity radiculopathy as a neurological manifestation of the service connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.124a, Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The appellant was advised of VA's duties to notify and assist in the development of his claim.  A March 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  November 2011 and March 2013 supplemental statements of the case (SSOC) readjudicated the matters. She has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).
 
The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for the Veteran to be examined in April 2009 and August 2011, and (pursuant to the Board's December 2012 remand) in February 2013.  The Board finds that the February 2013 examination is adequate for rating purposes as the examiner reviewed the record, noted the history of the disability, and conducted a thorough examination of the Veteran, with notation of all clinical findings necessary for proper determinations in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.            38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R.       §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA", with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The instant claim for increase was received in January 2009.

Private treatment records note complaints and treatment pertaining to the Veteran's back.  A January 2008 record notes there were no complaints of pain or swelling in the Veteran's back.  A June 2008 lumbar spine MRI revealed degenerative disc disease at L5-S1, with a small posterior annular tear.  In addition, "an asymmetric disk bulge to the left of midline resulting in mild left neural foraminal narrowing and mild compression of the left S1 nerve root" was noted.  A September 2008 record noted an assessment of multifactorial back pain, "likely facet arthrosis in the setting of degenerative disk disease."  Nerve conduction studies in October 2008 showed "no electrodiagnostic evidence of an acute or chronic lumbar radiculopathy affecting the right lower extremity."  In October and November 2008, the Veteran received a lumbar medial branch block due to chronic low back pain and degenerative spondylosis and lumbar facet syndrome.  In December 2008, the Veteran reported low back pain and radiculopathy, present for 7 years.  In January 2009, she reported her pain level for her low back at 7/10.  A March 2009 record notes that her back pain is improving.  An additional March 2009 record notes that the Veteran's lumbar strength has improved, but that she had some pain with back extension.  In March 2009, the Veteran underwent right-sided radiofrequency ablation of the lumbar spine.

On April 2009 VA examination of the thoracolumbar spine, chronic lumbar strain and sacroiliitis were diagnosed.  The Veteran reported constant, severe pain traveling to both hips.  She also reported moderate stiffness, and weakness in her lower back and hips, in addition to flare-ups, caused by increased activities or switching position in bed, and numbness.  She estimated the extent of impairment on her daily activities due to flare-ups as moderate to severe.  A physical examination revealed normal gait, posture, curvature of the spine, and symmetry and rhythm of spinal motion.  The examiner noted that the Veteran was tender over her lower lumbar spine; there was mild to moderate spasm.  Range of motion studies reflected forward flexion to 90 degrees, with pain beginning at 20 degrees and ending at 90 degrees; extension to 20 degrees, with pain beginning at 20 degrees and ending at 20 degrees; left and right lateral flexion to 20 degrees, with pain beginning and ending at 20 degrees; and left and right lateral rotation to 20 degrees, with pain beginning and ending at 20 degrees.  The examiner noted that pain, fatigue, weakness, and lack of endurance were all found on examination; incoordination was not.  However, the examiner then noted that while painful motion, spasm, and tenderness were present, effusion, instability, and weakness were not.  There was no redness, heat, abnormal movement, or muscle spasm.  Additional range of motion testing revealed no additional limitation, except that pain with forward flexion began and ended at 90 degrees.  Motor and sensory function testing were normal, and it was noted that there was no bowel or bladder dysfunction.  It was also noted that the Veteran had no incapacitating episodes [of disc disease] during the past 12 months.  The examiner indicated that the effect of the Veteran's back condition on her usual occupation and daily activities was mild to moderate.
On August 2011 VA spine examination, the Veteran reported constant pain in the lumbar area and numbness in the left leg.  The examiner noted that the Veteran was 23 weeks pregnant at the time of the examination, and unable to take any pain medications due to being pregnant.  On physical examination, the examiner found no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis; there was also no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Range of motion studies revealed flexion to 75 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion; however, there was no additional limitation in range of motion after three repetitions.  The examiner did note that because the Veteran was 23 weeks pregnant, it interfered with flexion.  Reflex, sensory and a detailed motor examination were all normal.  The examiner indicated that the Veteran has a significant leg length discrepancy of 1.5 inches.  Further, it was noted that June 2008 imaging studies of the lumbar spine revealed mild degenerative disc disease.  Following an examination, the examiner stated that there was no neurological impairment of the bilateral lower extremities; however, it was noted that the Veteran has a mild S1 nerve root compression per MRI that causes some numbness in the left lower extremity.  

On February 2013 VA thoracolumbar spine examination, the Veteran reported having daily low back pain, and that when riding in a car, she would frequently have to stop because she cannot sit very long.  She also reported intermittent numbness in her right leg.  On physical examination, range of motion studies revealed forward flexion to 60 degrees, with evidence of painful motion at 50 degrees; extension to 15 degrees, with evidence of painful motion at 10 degrees; right and left lateral flexion to 20 degrees with evidence of painful motion at 20 degrees; and right and left lateral rotation to 25 degrees, with evidence of painful motion at 25 degrees.  The examiner noted there was no additional limitation in range of motion following repetitive-use testing.  Functional loss was noted as less movement than normal, in addition to pain on palpation.  There were no guarding or muscle spasms of the thoracolumbar spine.  Muscle strength testing was normal; there was no muscle atrophy.  Reflex and sensory examinations were normal, and a straight less raising test was negative.  The examiner indicated that the Veteran had mild numbness in the right lower extremity; involvement of L4/L5/S1/S2/S3 nerve roots.  The severity of radiculopathy was noted to be mild.  The examiner noted there were no other neurologic abnormalities.   Intervertebral disc syndrome was diagnosed; the examiner indicated that the Veteran had no incapacitating episodes in the past 12 months.  Thoracolumbar spine X-rays revealed no arthritis or vertebral fracture.  The examiner noted that the Veteran's thoracolumbar spine disability did not impact on her ability to work. 

The Veteran's service-connected low back disability (diagnosed as chronic lumbar strain and sacroiliitis), and now including disc disease has been assigned a 10 percent rating prior to February 28, 2013, and a 20 percent rating from that date.  Consequently, it may be rated under Codes 5237 (for lumbar strain) or 5243 (for intervertebral disc syndrome).  Code 5237 provides for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula); Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whoever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Code 5237.  There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.
 
An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  As there is no evidence, or allegation, that the Veteran has ever had an incapacitating episode (bed rest prescribed by a physician), rating based on such episodes would be inappropriate.
 
On close review of the record, the Board finds that symptoms of the Veteran's low back disability have been fairly consistent throughout the appeal period.  The Veteran has consistently complained of pain on motion and less movement than normal; such complaints are documented in her private treatment records and on VA examination.  Notably, on February 2013 VA examination, range of motion studies revealed forward flexion to 60 degrees, with evidence of pain at 50 degrees.  These symptoms are consistent with a 20 percent rating.  

The Board acknowledges that range of motion studies on August 2011 VA examination reveal forward flexion to greater than 60 degrees; however, such examination was previously found inadequate for rating purposes due to inconsistent findings by the examiner, including that she found objective evidence of pain on active range of motion, but did not identify the point in the active range of motion at which pain appeared.  Regarding the findings on April 2009 VA examination, the Board notes that the examiner reported weakness and muscle spasm, but then also indicated that such symptoms were not present.  Additionally, the examiner noted that forward flexion was to 90 degrees with evidence of pain at 20 degrees, but then indicated that on repeat testing, forward flexion was to 90 degrees with evidence of pain beginning at 90 degrees.  Such inconsistent findings render this examination report inadequate for rating purposes.

The Board finds that the evidence that is suitable for rating purposes reasonably supports that the symptoms documented have been present since the beginning of the evaluation period; there is nothing in the record to suggest otherwise.  Thus, the criteria for a 20 percent schedular rating are met throughout the appeal period.

Regarding entitlement to a rating in excess of 20 percent, the Board finds no evidence when symptoms of the Veteran's low back disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 20 percent.  There are no findings of thoracolumbar flexion limited to 30 degrees or less, and there is no evidence of ankylosis.  Additionally, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  Notably, the February 2013 VA examiner found no additional limitation in range of motion following repetitive-use testing.  The functional loss shown, including less movement than normal and pain on palpation, is encompassed by the 20 percent rating assigned; impairment (flexion limited to 30 degrees, or ankylosis) sufficient to warrant a 40 percent rating is not shown.  

The analysis now turns to whether a separate rating is warranted for neurological manifestations of the Veteran's service-connected low back disability.  As noted above, governing regulations provide for separate evaluations under an appropriate Code for any associated objective neurologic symptoms, including, but not limited to, bowel or bladder impairment.  See Notes following General Formula.  38 C.F.R. § 4.71a.    

On February 2013 VA examination, the examiner noted radicular symptoms of mild numbness in the Veteran's right lower extremity.  The examiner noted that there was involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) on the right side, of mild severity.  

Under Code 8520 for impairment of the sciatic nerve, incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost.  The term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.   

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. §  4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Here, as the evidence shows mild radiculopathy of the right lower extremity, a separate 10 percent rating under Code 8520 is warranted.  There is no evidence of any other associated neurologic abnormality.  The Veteran has consistently denied bowel or bladder impairment.  As for a rating in excess of 10 percent, the Board notes that on February 2013 VA examination, a sensory examination was normal and the examiner indicated that only mild symptomatology in the right lower extremity was present.  For these reasons, the Board finds that a rating in excess of 10 percent (for moderate incomplete paralysis of the nerve) is not warranted.
The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  .The evidence does not show that the Veteran has any impairment of function beyond that already compensated.  On February 2013 VA examination, the examiner found she was not additionally limited by pain, excess fatigability, incoordination, weakened movement, swelling, deformity, atrophy of disuse, instability of station, or disturbance of locomotion.  Further, there was no additional limitation of motion following repetitive-use testing.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008)

The record shows that the Veteran is unemployed; however, there is no evidence to suggest, nor does she contend, that such status is due to her service-connected low back disability.  On February 2013 VA examination, the examiner opined that the Veteran's thoracolumbar spine condition does not impact on her ability to work.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).  


ORDER

A 20 percent rating is granted for the Veteran's low back disability for throughout the appeal period, subject to regulations governing payment of monetary awards; a rating in excess of 20 percent is denied.

A separate 10 percent rating is granted for right lower extremity radiculopathy (as a neurological manifestation of the low back disability), subject to regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


